Title: Treasury Department Circular to the Collectors of the Customs, 31 August 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Sir,
Treasury Department,August 31st, 1792.

Agreeably to an order of the Senate of the United States, passed on the 7th of May last, a copy of which is herewith transmitted, I have to request that you will furnish me, immediately after the first of October next with the particular statements required by the said order. From these a general Abstract is to be formed at the Treasury; and as Uniformity in the mode of stating the receipts and disbursements will facilitate the business, a form is hereto annexed as a guide.
It is my desire that the Collectors will obtain and transmit at the same time similar documents from the Inspectors, Gaugers, Measurers and Weighers, or other persons holding under the Collectors any office or employment from which salaries, fees or emoluments are derived.

I am, with consideration,   Sir, your obedient Servant,
A Hamilton
